Por cuanto la Ley No. 43 de 1913 con sus enmiendas prescribe que en un procedimiento de injunction para reco-brar la posesión de la propiedad las costas deben seguir a una sentencia en favor de una u otra parte;
Por cuanto en 28 de julio de 1928 esta corte en apelación dictó sentencia a favor del demandante en una acción así comenzada;
Por cuanto esta corte no concedió las costas y la parte victoriosa lia llamado nuestra atención con respecto a dicha omisión;
Por tanto, resolvemos enmendar y enmendamos nuestra sentencia arriba citada en el sentido de condenar en costas a los demandados; y así enmendada dicha sentencia remítase o] mandato a la corte sentenciadora..